Denied and Opinion Filed June 8, 2015.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00673-CV
                                      No. 05-15-00674-CV
                                      No. 05-15-00675-CV

                             IN RE RAFAEL RAMIREZ, Relator

                Original Proceeding from the 363rd Judicial District Court
                                  Dallas County, Texas
         Trial Court Cause No. F11-11132-W, No. F12-60236-W, No. F13-56808-W

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Evans
                                   Opinion by Justice Evans
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on his motion for judgment nunc pro tunc dated December 19, 2014. To establish a

right to mandamus relief in a criminal case, the relator must show that the trial court violated a

ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks, 391 S.W.3d
117, 122 (Tex. Crim. App. 2013) (orig. proceeding). The mandamus record does not include a

certified or sworn copy of the trial court’s docket sheet or other proof that establishes the trial

court has failed to rule on relator’s motion. TEX. R. APP. P. 52.3(k)(1)(a) (appendix must contain

certified or sworn copy of order complained of, or any other document showing the matter

complained of), 52.7(a) (relator must file with petition certified or sworn copy of every

document material to relator’s claim for relief). As the party seeking relief, the relator has the
burden of providing the Court with a sufficient mandamus record to establish his right to

mandamus relief. Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig.

proceeding) (Alcala, J. concurring); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.

proceeding). Absent such a record, we cannot conduct a meaningful review of relator’s claims.

Lizcano, 416 S.W.3d at 863 (Alcala, J. concurring).

       We deny the petition.




150673F.P05                                         /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE




                                              –2–